DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/27/2021 has been entered. Claims 1-20 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 7-9 with respect to claims 1-20 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPub 2016/0057191) in view of Pappu (US PGPub 2015/0339274).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11-18  rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPub 2016/0057191) in view of Pappu (US PGPub 2015/0339274).

Regarding claims 1, 16 and 17, Zhang teaches a method comprising, by one or more computing devices of an online social network (Zhang, see abstract, A content providing device may receive an indication to stream real-time content. The real-time content may include content captured by the content providing device):
sending, to a client system of a first user, a notification for presentation to the first user (Zhang, see paragraph 0050, content providing device 210 provides the dynamic content address, via a text message, to User B's content receiving device 220 and User C's content receiving device 220. As shown, assume that content providing device 210 provides the dynamic content address via a link in the text message), wherein the notification comprises a reference to a media-content item and an activatable element for accessing the media-content item (Zhang, see paragraph 0050, As shown, assume that content providing device 210 provides the dynamic content address via a link in the text message. Assume that User B and User C interact with the link to cause their respective content receiving devices 220 to access the video recording via the dynamic content address via which content providing device 210 provides the video recording);
receiving, from the client system, a user input selecting the activatable element (Zhang, see paragraph 0036, a contact associated with content receiving device 220 may interact with the dynamic content address, such as by clicking on a link that includes the dynamic content address);
determining, responsive to the user input selecting the activatable element of the notification, a list indicating proximate media-player devices within a predetermined threshold distance to the client system (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.));
sending, to the client system, the list indicating proximate media-player devices for presentation to the first user (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.)), wherein each of the proximate media-player devices are associated with a deep link being selectable by the first user, wherein each deep link comprises instructions to facilitate presentation of the media-content item on the display device coupled to the respective media-player device (Zhang, see paragraph 0053, As shown by reference number 550, assume that User C selects to stream the video recording using User C's output device 240 (e.g., a television). As shown by reference number 555, based on this interaction, assume that User C's .

Zhang teaches the above yet fails to teach accessing, responsive to a received indication that a respective media-player device of the proximate media-player devices is within the predetermined threshold distance, content information associated with the media-content item and social- networking information associated with the first user comprising data indicating the first user is authorized to access the media-content item; and selecting the media-content item to present on a display device based in part on the content information associated with the media-content item and the social-networking information associated with the first user.
Then Pappu teaches accessing, responsive to a received indication that a respective media-player device of the proximate media-player devices is within the predetermined threshold distance (Pappu, see paragraphs 0064 and 0072, if the mobile application determines there are multiple connected candidate display devices 230, the mobile application may then present a list of connected candidate display devices 230 through a user interface to allow the user 202 to select a candidate display device 230. For example, as represented in FIG. 2, the mobile application 220 may display device buttons 222 a, 222 b, and 222 c, which correspond to determining that “Samsung TV,” “Chromecast,” and “Roku” are connected to the local network of the mobile device. The local network 305 may be any type of network that connects the Wi-Fi, analog or digital wired and wireless telephone networks, e.g., a public switched telephone network (PSTN), Integrated Services Digital Network (IDSN), and Digital Subscriber Line (DSL), Ethernet, Internet protocol (IP) over broadband, radio, television, cable, satellite, Bluetooth, infrared or any other delivery or tunneling mechanism for carrying data), content information associated with the media-content item and social- networking information associated with the first user comprising data indicating the first user is authorized to access the media-content item (Pappu, see paragraph 0099, The process 600A may include transmitting a request including the extracted information (630). For example, the client properties resolver 124 may exchange communications with the cloud properties resolver 112 and transmit the request including the extracted information of the hyperlink 102 to the cloud service 110. In some instances, this exchange may enable the cloud service 110 to perform additional run-time checks, such as information regarding displaying the associated content dynamically, including, but not limited to, overrides of static information embedded within the text of the hyperlink 102, or the number of remaining times the associated content may be played with particular authorization codes embedded within the link); and
selecting the media-content item to present on a display device based in part on the content information associated with the media-content item and the social-networking information associated with the first user (Pappu, see paragraph .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with mobile-to-tv deeplinking of Pappu, because doing so would make Zhang more efficient in enabling a content publisher to encapsulate a multimedia experience into a single hyperlink, referred to as a mobile-to-tv deeplink, which may be enabled to perform a particular action on a display device (Pappu, see paragraph 0004).

Regarding claim 2, Zhang in view of Pappu teaches wherein the media-content item is accessible to the first user via any of the proximate media-player devices (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.)).

Regarding claim 11, Zhang in view of Pappu teaches wherein, in response to the first user selecting a first deep link, a corresponding proximate media-device player retrieves the media-content item to present the media-content item on the display 

Regarding claim 12, Zhang in view of Pappu teaches wherein determining the list indicating proximate media-player devices to the client system comprises:
detecting a plurality of proximate media-player devices (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or to provide the streaming real-time content to output device 240. content receiving device 220 may provide the streaming content to dongle device 230, such as via a network (e.g., a wireless network, a near-field communication network, a Bluetooth network, a Wi-Fi network, etc.));
determining which proximate media-player devices of the plurality of media-player devices can access the media-content item based on the user having a subscription with a third-party content provider (Zhang, see paragraph 0029, content providing device 210 may provide an indication of whether a contact is capable of receiving real-time content, whether a contact is subscribed to receive real-time content (e.g., from the user), whether a contact has a particular application installed, etc., and 
generating the list indicating proximate media-player devices by adding proximate media-player devices to the list that are determined to have access to the media-content item (Zhang, see paragraph 0053, As shown by reference number 550, assume that User C selects to stream the video recording using User C's output device 240 (e.g., a television). As shown by reference number 555, based on this interaction, assume that User C's content receiving device 220 provides the streaming video recording to dongle device 230, which provides the streaming video recording to output device 240, which provides the video recording for display as the video recording is received from content providing device 210).

Regarding claim 13, Zhang in view of Pappu teaches wherein the reference to the media-content item comprises an advertisement for the media-content item (Pappu, see paragraph 0013, a content publisher may display the hyperlink over a distribution platform, for example, a social media network, for advertising and promotional schemes).

Regarding claim 14, Zhang in view of Pappu teaches wherein each of the proximate media-player devices is proximate to the client system in an instance in which it is within a wireless communication range of the client system (Zhang, see paragraphs 0040 and 0051, content receiving device 220 may provide an option for a user to stream the real-time content using content receiving device 220 (e.g., a mobile phone), and/or 

Regarding claim 15, Zhang in view of Pappu teaches wherein the online social network comprises a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them (Pappu, see paragraph 0010, such context data may include attributes of the local network connected to the mobile device where the hyperlink is presented, available display devices connected to the local network with the mobile device, the geographical location of the devices on the local network, among others), the nodes comprising:
a first node corresponding to the first user (Pappu, see paragraph 0083, The process 500 may include a mobile device 502, a mobile application 504, one or more display devices 506, 508, and a cloud service 510); and
a plurality of second nodes that each correspond to a respective concept associated with the online social network (Pappu, see paragraph 0083, Although only display devices 506 and 508 are represented in the figure, the process 500 may include more display devices connected over the same local network as the mobile device 502).

Regarding claim 18, Zhang in view of Pappu teaches further comprising: wherein presentation comprises presenting a media-player device determined as closest to the .

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPub 2016/0057191) in view of Pappu (US PGPub 2015/0339274), and in further view of Strober (US PGPub 2013/0124759).

Regarding claim 3, Zhang in view of Pappu teaches the above yet fails to teach wherein the media-content item is selected from a plurality of media-content items based on content information associated with the media-content item and social-networking information of the first user.
Then Strober teaches wherein the media-content item is selected from a plurality of media-content items based on content information associated with the media-content item and social-networking information of the first user (Strober, see paragraph 0027, Based on information in the message from the mobile phone 20, the server system 24 verifies that the user has an account (block 114), and the contents of the message, as well as the date and time of receipt of the message, are added to a personal computing device database 32 (block 116) which forms part of a switchboard 28).


Regarding claim 4, Zhang in view of Pappu and Strober teaches wherein the content information is accessed from one of the proximate media-player devices (Zhang, see paragraph 0053, As shown by reference number 550, assume that User C selects to stream the video recording using User C's output device 240 (e.g., a television). As shown by reference number 555, based on this interaction, assume that User C's content receiving device 220 provides the streaming video recording to dongle device 230, which provides the streaming video recording to output device 240, which provides the video recording for display as the video recording is received from content providing device 210).

Regarding claim 5, Zhang in view of Pappu and Strober teaches wherein the content information is accessed from a third-party content provider, the third-party content provider being associated with the media-content item (Strober, see paragraph 0045, a user within a group can share a video playlist and video links via an Instant messaging system built-in to the application. Users also can post video links or a video playlist to third-party web sites (e.g., social networking sites). Other users can view the 

Regarding claim 6, Zhang in view of Pappu and Strober teaches wherein the content information associated with the media-content item comprises schedule information for the media-content item (Strober, see paragraph 0045, a user within a group can share a video playlist and video links via an Instant messaging system built-in to the application. Users also can post video links or a video playlist to third-party web sites (e.g., social networking sites). Other users can view the video link and playlist within the application. When a video from the list is selected, it plays on the selected device).

Regarding claim 7, Zhang in view of Pappu and Strober teaches wherein the content information associated with the media-content item comprises genre information for the media-content item (Strober, see paragraph 0025, If the user selects to add new content to the playlist, the user is presented with a screen that allows him to enter user-defined search parameters or o select predefined search parameters to request video data).

Regarding claim 8, Zhang in view of Pappu and Strober teaches wherein the social-networking information of the first user comprises preference information of the first user (Strober, see paragraph 0025, If the user selects to add new content to the 

Regarding claim 9, Zhang in view of Pappu and Strober teaches wherein the social-networking information of the first user comprises demographic information of the first user (Strober, see paragraph 0025, If the user selects to add new content to the playlist, the user is presented with a screen that allows him to enter user-defined search parameters or o select predefined search parameters to request video data).

Regarding claim 10, Zhang in view of Pappu and Strober teaches wherein the social-networking information of the first user comprises an affinity coefficient of the first user with respect to one or more concepts associated with the online social network (Strober, see paragraph 0025, In response, the content provider 30 provides metadata (e.g., titles, links to the videos) for one or more video files that satisfy the search parameters (block 104))).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPub 2016/0057191) in view of Pappu (US PGPub 2015/0339274), and in further view of Archibong (US PGPub 2014/0067945).

Regarding claim 19, Zhang in view of Pappu teaches the above yet fails to teach wherein the software is further operable when executed to: present a media-player 
Then Archibong teaches wherein the software is further operable when executed to: present a media-player device determined as closest to the first user as a preferred media-player device in the list indicating the proximate media-player devices (Archibong, see paragraph 0119, user 101 may “check in” with social networking system 160 using social TV dongle 810. User 101 may press a “check in” button displayed in a mobile app of social networking system 160 on mobile device 840 when user 101 is in proximity to social TV dongle 810. Social TV dongle 810 may then send information to social networking system 160 that indicates that user 101 has checked in at home).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Pappu with sharing television and video programming through social networking of Archibong, because doing so would make Zhang in view of Pappu more efficient in improving a social interaction between a user and a friend by each viewing the same show and subsequently interacting via social networking system about the show (Archibong, see paragraph 0099).

Regarding claim 20, Zhang in view of  Pappu and Archibong teaches wherein the processors are further operable when executing the instructions to: present a media-player device determined as closest to the first user as a preferred media-player device in the list indicating the proximate media-player devices (Archibong, see figure 29 and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457